UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6414


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES ROBERT COBLER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Graham C. Mullen, Senior
District Judge. (5:12-cr-00026-GCM-1; 5:15-cv-80856-GCM)


Submitted:   November 17, 2016            Decided:   December 1, 2016


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Robert Cobler, Appellant Pro Se.    Nancy Spodick Healey,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     James Robert Cobler seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2012) motion, in which he

claimed counsel was ineffective, and but for counsel’s deficient

performance, he would not have pled guilty.      The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”     28 U.S.C. § 2253(c)(2)

(2012).   When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong.    Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003).

     We have independently reviewed the record and conclude that

Cobler has not established that his counsel was ineffective.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                         DISMISSED



                                 2